Exhibit 10.1

MYRIAD GENETICS, INC.

Executive Retention Agreement

THIS EXECUTIVE RETENTION AGREEMENT (this “Agreement”), by and between Myriad
Genetics, Inc., a Delaware corporation (the “Company”), and
________________________ (the “Executive”), is made as of
________________________, (the “Effective Date”).

WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders, and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances.

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
benefits set forth in this Agreement, including without limitation, those
benefits in the event the Executive’s employment with the Company is terminated
under the circumstances described below subsequent to a Change in Control (as
defined in Section 1.1).

1.Key Definitions.

As used herein, the following terms shall have the following respective
meanings:

1.1“Change in Control” means an event or occurrence set forth in any one or more
of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):

(a)the acquisition by an individual, entity or group (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock of
the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of
either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (ii) any acquisition by the
Company, or (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company; or

(b)such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (i) who was a member of the Board on the date of the
execution of this Agreement or (ii) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (ii) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

 

--------------------------------------------------------------------------------

 

(c)the consummation of a merger, consolidation, reorganization, recapitalization
or share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company in one or a series of
transactions (a “Business Combination”), unless, immediately following such
Business Combination, the following condition is satisfied: all or substantially
all of the individuals and entities who were the beneficial owners of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding securities entitled to vote
generally in the election of directors, respectively, of the resulting or
acquiring corporation in such Business Combination (which shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively; or

(d)approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

1.2“Change in Control Date” means the first date during the Term (as defined in
Section 2) on which a Change in Control occurs.  Anything in this Agreement to
the contrary notwithstanding, if (a) a Change in Control occurs, (b)  the
Executive’s employment with the Company is terminated prior to the date on which
the Change in Control occurs, and (c) it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with or in anticipation of a Change in
Control, then for all purposes of this Agreement the “Change in Control Date”
shall mean the date immediately prior to the date of such termination of
employment.

1.3“Cause” means:

(a)the Executive’s willful and continued failure to substantially perform his or
her reasonable assigned duties (other than any such failure resulting from
incapacity due to physical or mental illness or any failure after the Executive
gives notice of termination for Good Reason), which failure is not cured within
30 days after a written demand for substantial performance is received by the
Executive from the Board of Directors of the Company which specifically
identifies the manner in which the Board of Directors believes the Executive has
not substantially performed the Executive’s duties; or

(b)the Executive’s willful engagement in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

For purposes of this Section 1.3, no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.

1.4“Good Reason” means the occurrence, without the Executive’s written consent,
of any of the events or circumstances set forth in clauses (a) through (f)
below.  

(a)the assignment to the Executive of duties inconsistent in any material
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority or responsibilities in effect immediately
prior to the earliest to occur of (i) the Change in Control Date, (ii) the date
of the execution by the Company of the initial written agreement or instrument
providing for the Change in Control or (iii) the date of the adoption by the
Board of Directors of a resolution providing for the Change in Control (with the
earliest to occur of such dates referred to herein as the “Measurement Date”),
or any other action or omission by the Company which results in a material
diminution in such position, authority or responsibilities;

(b)a material reduction in the Executive’s annual base salary as in effect on
the Measurement Date;

2

-  -

--------------------------------------------------------------------------------

 

(c)the failure by the Company to (i) continue in effect any material
compensation, pension, retirement or benefit plan or program (including without
limitation any 401(k), life insurance, medical, health and accident or
disability plan and any vacation program or policy) (a “Benefit Plan”) in which
the Executive participates or which is applicable to the Executive immediately
prior to the Measurement Date, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan
or program, (ii) continue the Executive’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of the Executive’s
participation relative to other participants, than the basis existing
immediately prior to the Measurement Date or (iii) award cash bonuses to the
Executive in amounts and in a manner substantially consistent with past
practice;

(d)a change by the Company in the location at which the Executive performs his
or her principal duties for the Company to a new location that is both (i)
outside a radius of 50 miles from the Executive’s principal residence
immediately prior to the Measurement Date and (ii) more than 50 miles from the
location at which the Executive performed his or her principal duties for the
Company immediately prior to the Measurement Date; or a requirement by the
Company that the Executive travel on Company business to a substantially greater
extent than required immediately prior to the Measurement Date;

(e)the failure of the Company to obtain the agreement from any successor to the
Company to assume and agree to perform this Agreement, as required by Section
7.1; or

(f)any failure of the Company to pay or provide to the Executive any portion of
the Executive’s compensation or benefits due under any Benefit Plan within seven
days of the date such compensation or benefits are due, or any material breach
by the Company of this Agreement or any employment agreement with the Executive.

The Executive’s right to terminate his or her employment for Good Reason shall
not be affected by his or her incapacity due to physical or mental illness.

1.5“Disability” means the Executive’s absence from the full-time performance of
the Executive’s duties with the Company for 180 consecutive calendar days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

2.Term of Agreement.  This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall expire
upon the first to occur of (a) the expiration of the Term (as defined below) if
a Change in Control has not occurred during the Term, (b) the date 24 months
after the Change in Control Date, if the Executive is still employed by the
Company as of such later date, or (c) the fulfillment by the Company of all of
its obligations under this Agreement if the Executive’s employment with the
Company terminates within 24 months following the Change in Control
Date.  “Term” shall mean the period commencing as of the Effective Date and
continuing in effect through the December 31 immediately following the Effective
Date; provided, however, that commencing on the January 1 immediately following
the Effective Date and each January 1 thereafter, the Term shall be
automatically extended for one additional year unless, not later than 90 days
prior to the scheduled expiration of the Term (or any extension thereof), the
Company shall have given the Executive written notice that the Term will not be
extended.

3.Employment Status; Termination Following Change in Control.

3.1Not an Employment Contract.  The Executive acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company any
obligation to retain the Executive as an employee and that this Agreement does
not prevent the Executive from terminating employment at any time.  If the
Executive’s employment with the Company terminates for any reason and
subsequently a Change in Control shall occur, the Executive shall not be
entitled to any benefits hereunder except as otherwise provided pursuant to
Section 1.2.

3.2Termination of Employment.

3

-  -

--------------------------------------------------------------------------------

 

(a)If the Change in Control Date occurs during the Term, any termination of the
Executive’s employment by the Company or by the Executive within 24 months
following the Change in Control Date (other than due to the death of the
Executive) shall be communicated by a written notice to the other party hereto
(the “Notice of Termination”), given in accordance with Section 8.  Any Notice
of Termination shall: (i) indicate the specific termination provision (if any)
of this Agreement relied upon by the party giving such notice, (ii) to the
extent applicable, set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) specify the Date of Termination (as defined
below).  The effective date of an employment termination (the “Date of
Termination”) shall be the close of business on the date specified in the Notice
of Termination (which date may not be less than 15 days or more than 120 days
after the date of delivery of such Notice of Termination) in the case of a
termination other than one due to the Executive’s death.  In the case of the
Executive’s death, the Date of Termination shall be the date of the Executive’s
death.  In the event the Company fails to satisfy the requirements of Section
3.2(a) regarding a Notice of Termination, the purported termination of the
Executive’s employment pursuant to such Notice of Termination shall not be
effective for purposes of this Agreement.

(b)The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(c)Any Notice of Termination for Cause given by the Company must be given within
90 days of the occurrence (or if later, the discovery) of the event(s) or
circumstance(s) which constitute(s) Cause.  Prior to any Notice of Termination
for Cause being given (and prior to any termination for Cause being effective),
the Executive shall be entitled to a hearing before the Board of Directors of
the Company at which he or she may, at his or her election, be represented by
counsel and at which he or she shall have a reasonable opportunity to be
heard.  Such hearing shall be held on not less than 15 days prior written notice
to the Executive stating the Board of Directors’ intention to terminate the
Executive for Cause and stating in detail the particular event(s) or
circumstance(s) which the Board of Directors believes constitutes Cause for
termination.

(d)Any Notice of Termination for Good Reason given by the Executive must be
given within 90 days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Good Reason.

4.Benefits to Executive.

4.1Benefits.  If a Change in Control Date occurs during the Term and the
Executive’s employment with the Company terminates within 24 months following
the Change in Control Date, the Executive shall be entitled to the following
benefits:

(a)Termination Without Cause or for Good Reason.  If the Executive’s employment
with the Company is terminated by the Company (other than for Cause, Disability
or Death) or by the Executive for Good Reason within 24 months following the
Change in Control Date, then the Executive shall be entitled to the following
benefits:

(i)the Company shall pay to the Executive the following amounts:

(1)in a lump sum, in cash, within 30 days after the Date of Termination, the sum
of (A) the Executive’s base salary through the Date of Termination, (B) a pro
rata current year bonus amount (calculated by dividing the number of full and
partial months of the current fiscal year in which the Executive is employed
through the Date of Termination by 12, and multiplying this fraction by the
highest annual bonus payment amount paid to Executive in the preceding three
years), and (C) any accrued vacation pay, in each case to the extent not
previously paid (the sum of the amounts described in clauses (A), (B), and (C)
shall be hereinafter referred to as the “Accrued Obligations”); and

4

-  -

--------------------------------------------------------------------------------

 

(2)in a lump sum, in cash, within 30 days after the Date of Termination, the sum
of (A) three times the Executive’s highest annual base salary at the Company
during the three-year period prior to the Change in Control Date and (B) three
times the Executive’s highest annual bonus amount at the Company during the
three-year period prior to the Change in Control Date;

(ii)for 36 months after the Date of Termination, or such longer period as may be
provided by the terms of the appropriate plan, program, practice or policy, each
month the Company shall continue to provide benefits to the Executive and the
Executive’s family at least equal to those which would have been provided to
them if the Executive’s employment had not been terminated, in accordance with
the applicable Benefit Plans in effect on the Measurement Date or, if more
favorable to the Executive and his or her family, in effect generally at any
time thereafter with respect to other peer executives of the Company and its
affiliated companies; provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive a particular type of
benefits (e.g., health insurance benefits) from such employer on terms at least
as favorable to the Executive and his or her family as those being provided by
the Company, then the Company shall no longer be required to provide those
particular benefits to the Executive and his or her family; and

(iii)to the extent not previously paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive following the Executive’s
termination of employment under any plan, program, policy, practice, contract or
agreement of the Company and its affiliated companies (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).

(b)Resignation without Good Reason; Termination for Death or Disability.  If the
Executive voluntarily terminates his or her employment with the Company within
24 months following the Change in Control Date, excluding a termination for Good
Reason, or if the Executive’s employment with the Company is terminated by
reason of the Executive’s death or Disability within 24 months following the
Change in Control Date, then the Company shall (i) pay the Executive (or his or
her estate, if applicable), in a lump sum in cash within 30 days after the Date
of Termination, the Accrued Obligations and (ii) timely pay or provide to the
Executive the Other Benefits.

(c)Termination for Cause.  If the Company terminates the Executive’s employment
with the Company for Cause within 24 months following the Change in Control
Date, then the Company shall only pay the Executive such amounts, and provide
such benefits, as is required by law.

4.2Vesting of Equity Compensation.  Upon the occurrence of a Change in Control,
the Company shall cause any and all equity compensation, including but not
limited to stock options and restricted stock units, issued to Executive
pursuant to the Company’s equity incentive plans and which are outstanding and
unvested immediately prior to the Change in Control Date, to become fully vested
and exercisable as of the Change in Control Date.

4.3 Mitigation.  The Executive shall not be required to mitigate the amount of
any payment or benefits provided for in this Section 4 by seeking other
employment or otherwise. Further, the amount of any payment or benefits provided
for in this Section 4 shall not be reduced by any compensation earned by the
Executive as a result of employment by another employer, by retirement benefits,
by offset against any amount claimed to be owed by the Executive to the Company
or otherwise.

4.4Outplacement Services.  In the event the Executive is terminated by the
Company (other than for Cause, Disability or Death), or the Executive terminates
employment for Good Reason, within 24 months following the Change in Control
Date, the Company shall provide outplacement services through one or more
outside firms of the Executive’s choosing up to an aggregate of $25,000, with
such services to extend until the first to occur of (i) 12 months following the
termination of Executive’s employment, or (ii) the date the Executive secures
full time employment.

4.5Release.  As a condition to Executive receiving the benefits under section
4.1(a)(i)(2) and (3), the Executive must first execute and deliver to Company a
general release of claims against the Company and its

5

-  -

--------------------------------------------------------------------------------

 

affiliates in a form substantially similar to the general release attached
hereto as Exhibit A, and such release, by its terms, has become irrevocable.

5.Limitations on Payment.

5.1General.  Notwithstanding anything in this Agreement to the contrary , in the
event it shall be determined that any payment, benefit or distribution by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (a “Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended; and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Internal Revenue Code of 1986, as amended, (the “Excise Tax”), then the
Company shall cause to be determined, before any amounts of the Payment are paid
to Executive, which of the following alternative forms of payment would maximize
Executive’s after-tax proceeds: (i) payment in full of the entire amount of the
Payment (a “Full Payment”), or (ii) payment of only a part of the Payment so
that Executive receives that largest Payment possible without being subject to
the Excise Tax (a “Reduced Payment”), whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the Excise
Tax (all computed at the highest marginal rate, net of the maximum reduction in
federal income taxes which could be obtained from a deduction of such state and
local taxes), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment, notwithstanding that all or some portion the
Payment may be subject to the Excise Tax.  Any Excise Tax due shall be borne
solely by the Executive.

5.2Procedures.  All determinations required to be made under this Section 5, and
the assumptions to be utilized in arriving at such determination, shall be made
by KPMG LLP or such other certified public accounting firm as may be designated
by the Executive and reasonably acceptable to the Company (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company.  In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Executive may appoint another nationally recognized accounting firm and
reasonably acceptable to the Company to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company.  Any determination by the Accounting Firm shall be
binding upon the Company and the Executive.

6.Disputes.

6.1Settlement of Disputes; Arbitration.  All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
of Directors of the Company and shall be in writing.  Any denial by the Board of
Directors of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon.  The Board of Directors
shall afford a reasonable opportunity to the Executive for a review of the
decision denying a claim.  Any further dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration in
Salt Lake City, Utah, in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction.

6.2Expenses.  The Company agrees to pay as incurred, to the full extent
permitted by law, all legal, accounting and other fees and expenses which the
Executive may reasonably incur as a result of any claim or contest (regardless
of the outcome thereof) by the Company, the Executive or others regarding the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive regarding the amount of any payment or benefits
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code.  This Section 6.2 shall not apply to any claim made by the Executive which
is not made in good faith or which is determined by the arbitrator or a court to
be frivolous.

6.3Compensation During a Dispute.  If the Change in Control Date occurs during
the Term and the Executive’s employment with the Company terminates within 24
months following the Change in Control Date, and the right of the Executive to
receive any benefits under this Agreement (or the amount or nature of the
benefits to which he or she is entitled to receive) are the subject of a dispute
between the Company and the Executive,

6

-  -

--------------------------------------------------------------------------------

 

the Company shall continue (a) to pay to the Executive his or her base salary in
effect as of the Measurement Date and (b) to provide benefits to the Executive
and the Executive’s family at least equal to those which would have been
provided to them, if the Executive’s employment had not been terminated, in
accordance with the applicable Benefit Plans in effect on the Measurement Date,
until such dispute is resolved either by mutual written agreement of the parties
or by an arbitrator’s award pursuant to Section 6.1, but in no event more than
12 months after the date of such dispute.  Following the resolution of such
dispute, the sum of the payments made to the Executive under clause (a) of this
Section 6.3 shall be deducted from any cash payment which the Executive is
entitled to receive pursuant to Section 4; and if such sum exceeds the amount of
the cash payment which the Executive is entitled to receive pursuant to Section
4, the excess of such sum over the amount of such payment shall be repaid
(without interest) by the Executive to the Company within 60 days of the
resolution of such dispute.

7.Successors.

7.1Successor to Company.  The Company shall require any Acquiring Corporation or
any other successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to at least one-third or more of Company’s gross
assets to expressly assume and agree to perform this Agreement to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain an assumption of this
Agreement at or prior to the effectiveness of any succession shall be a breach
of this Agreement and shall constitute Good Reason if the Executive elects to
terminate employment, except that for purposes of implementing the foregoing,
the date on which any such succession becomes effective shall be deemed the Date
of Termination.  As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to its business or assets as aforesaid which
assumes and agrees to perform this Agreement, by operation of law or otherwise.

7.2Successor to Executive.  This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If the
Executive should die while any amount would still be payable to the Executive or
his or her family hereunder if the Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.

8.Notice.  All notices, instructions and other communications given hereunder or
in connection herewith shall be in writing.  Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company, at 320 Wakara
Way, Salt Lake City, Utah 84108, Attn: General Counsel, and to the Executive at
the address for notices indicated below (or to such other address as either the
Company or the Executive may have furnished to the other in writing in
accordance herewith).  Any such notice, instruction or communication shall be
deemed to have been delivered five business days after it is sent by registered
or certified mail, return receipt requested, postage prepaid, or one business
day after it is sent via a reputable nationwide overnight courier service.
Either party may give any notice, instruction or other communication hereunder
using any other means, but no such notice, instruction or other communication
shall be deemed to have been duly delivered unless and until it actually is
received by the party for whom it is intended.

9.Miscellaneous.

9.1Timing for Payment of Benefits.  If at the time a payment is to be made under
this Agreement, it is determined that the Executive is a “specified employee” of
the Company (within the meaning of Section 409A of the Code, as amended, and any
successor statute, regulation and guidance thereto), then limited only to the
extent necessary to comply with the requirements of Section 409A of the Code,
any payments to which the Executive may become entitled under this Agreement
which are subject to Section 409A of the Code (and not otherwise exempt from its
application) will be withheld until the first (1st) business day of the seventh
(7th) month following the termination of employment at which time Executive
shall be paid an aggregate amount equal to the accumulated, but unpaid, payments
otherwise due to Executive under the terms of this Agreement.

9.2Construction.  Section 409A and the rules and regulations promulgated
thereunder, in general, provide for the taxation of certain payments made
following the termination of employment of an employee.  

7

-  -

--------------------------------------------------------------------------------

 

Section 409A and the rules and regulations promulgated thereunder provide that
payments will not be subject to taxation under section 409A if certain
conditions are met.  It is the intent of the parties that any payments made to
the Executive following a termination of employment are to not be subject to
taxation under section 409A.  Accordingly, this Agreement shall be construed,
interpreted and applied so as to accomplish this intent, and also recognizing
that there may be future guidance and interpretation of the application of
section 409A and the rules and regulations promulgated thereunder by the
Internal Revenue Service or the judicial courts.

9.3Employment by Subsidiary.  For purposes of this Agreement, the Executive’s
employment with the Company shall not be deemed to have terminated solely as a
result of the Executive continuing to be employed by a wholly-owned subsidiary
of the Company.

9.4Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

9.5Injunctive Relief.  The Company and the Executive agree that any breach of
this Agreement by the Company is likely to cause the Executive substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Executive shall have the
right to specific performance and injunctive relief.

9.6Governing Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the State of Utah,
without regard to conflicts of law principles.

9.7Waivers.  No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.

9.8Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.

9.9Tax Withholding.  Any payments provided for hereunder shall be paid net of
any applicable tax withholding required under federal, state or local law.

9.10Entire Agreement.  This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled.  

9.11Amendments.  This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

[Signatures on following page]




8

-  -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

MYRIAD GENETICS, INC.EXECUTIVE

 

____________________________________________________________________

By:        __________________________Name:       __________________________

Title:     __________________________

 

 




9

-  -

--------------------------------------------------------------------------------

 

EXHIBIT A

 

GENERAL RELEASE

 

1. General Release.  In consideration of the payments and benefits to be made
under that certain Executive Retention Agreement, dated ______________________,
(the “Agreement”), ______________________ (the “Executive”), with the intention
of binding the Executive and the Executive’s heirs, executors, administrators
and assigns, does hereby release, remise, acquit and forever discharge Myriad
Genetics, Inc. (the “Company”) and each of its subsidiaries and affiliates (the
“Company Affiliated Group”), their present and former officers, directors,
executives, agents, attorneys, employees and employee benefits plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing (collectively, the “Company Released Parties”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected which the Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, against any Company Released Party in any
capacity, including, without limitation, any and all claims (i) arising out of
or in any way connected with the Executive’s service to any member of the
Company Affiliated Group (or the predecessors thereof) in any capacity, or the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort and (iv) for any
violation of applicable state and local labor and employment laws (including,
without limitation, all laws concerning unlawful and unfair labor and employment
practices), any and all claims based on the Executive Retirement Income Security
Act of 1974 (“ERISA”), any and all claims arising under the civil rights laws of
any federal, state or local jurisdiction, including, without limitation, Title
VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with
Disabilities Act (“ADA”), Sections 503 and 504 of the Rehabilitation Act, the
Family and Medical Leave Act, and any and all claims under any whistleblower
laws or whistleblower provisions of other laws, excepting only:

(a)  rights of the Executive under this General Release and the Agreement;

(b)  rights of the Executive relating to equity awards held by the Executive as
of his or her Date of Termination (as defined in the Agreement);

(c)  the right of the Executive to receive COBRA continuation coverage in
accordance with applicable law;

(d)  rights to indemnification the Executive may have (i) under applicable
corporate law, (ii) under the by-laws or certificate of incorporation of any
Company Released Party or (iii) as an insured under any director’s and officer’s
liability insurance policy now or previously in force;

(e)  claims (i) for benefits under any health, disability, retirement, deferred
compensation, life insurance or other, similar Executive benefit plan or
arrangement of the Company Affiliated Group and (ii) for earned but unused
vacation pay through the Date of Termination in accordance with applicable
Company policy; and

(f)  claims for the reimbursement of unreimbursed business expenses incurred
prior to the Date of Termination pursuant to applicable Company policy.

 

2. No Admissions.  The Executive acknowledges and agrees that this General
Release is not to be construed in any way as an admission of any liability
whatsoever by any Company Released Party, any such liability being expressly
denied.

 

3. Application to all Forms of Relief.  This General Release applies to any
relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages for pain
or suffering, costs and attorney’s fees and expenses.

 

4. Specific Waiver.  The Executive specifically acknowledges that his or her
acceptance of the terms of this General Release is, among other things, a
specific waiver of his or her rights, claims and causes of action under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind; provided, however, that nothing herein shall be
deemed, nor does anything herein purport, to be a waiver of any right or claim
or cause of action which by law the Executive is not permitted to waive.

 

10

-  -

--------------------------------------------------------------------------------

 

5. No Complaints or Other Claims.  The Executive acknowledges and agrees that he
or she has not, with respect to any transaction or state of facts existing prior
to the date hereof, filed any complaints, charges or lawsuits against any
Company Released Party with any governmental agency, court or tribunal.

 

6. Conditions of General Release.

(a)  Terms and Conditions.  From and after the Date of Termination, the
Executive shall abide by all the terms and conditions of this General Release
and the terms and any conditions set forth in any employment or confidentiality
agreements signed by the Executive, which is incorporated herein by reference.

(b)  Confidentiality.  The Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or any legal
process, or as is necessary in connection with any adversarial proceeding
against any member of the Company Affiliated Group (in which case the Executive
shall cooperate with the Company in obtaining a protective order at the
Company’s expense against disclosure by a court of competent jurisdiction),
communicate, to anyone other than the Company and those designated by the
Company or on behalf of the Company in the furtherance of its business, any
trade secrets, confidential information, knowledge or data relating to any
member of the Company Affiliated Group, obtained by the Executive during the
Executive’s employment by the Company that is not generally available public
knowledge (other than by acts by the Executive in violation of this General
Release).

(c)  Return of Company Material.  The Executive represents that he or she has
returned to the Company all Company Material (as defined below).  For purposes
of this Section 6(c), “Company Material” means any documents, files and other
property and information of any kind belonging or relating to (i) any member of
the Company Affiliated Group, (ii) the current and former suppliers, creditors,
directors, officers, employees, agents and customers of any of them or (iii) the
businesses, products, services and operations (including without limitation,
business, financial and accounting practices) of any of them, in each case
whether tangible or intangible (including, without limitation, credit cards,
building and office access cards, keys, computer equipment, cellular telephones,
pagers, electronic devices, hardware, manuals, files, documents, records,
software, customer data, research, financial data and information, memoranda,
surveys, correspondence, statistics and payroll and other employee data, and any
copies, compilations, extracts, excerpts, summaries and other notes thereof or
relating thereto), excluding only information (x) that is generally available
public knowledge or (y) that relates to the Executive’s compensation or
Executive benefits.

(d)  Cooperation.  Following the Termination Date, the Executive shall
reasonably cooperate with the Company upon reasonable request of the Board and
be reasonably available to the Company with respect to matters arising out of
the Executive’s services to the Company Affiliated Group.

(e)  Nondisparagement.  The Executive agrees not to communicate negatively about
or otherwise disparage any Company Released Party or the products or businesses
of any of them in any way whatsoever.

(f)  Nonsolicitation.  The Executive agrees that for the period of time
beginning on the date hereof and ending on the second anniversary of the
Executive’s Date of Termination, the Executive shall not, either directly or
indirectly, solicit, entice, persuade, induce or otherwise attempt to influence
any person who is employed by any member of the Company Affiliated Group to
terminate such person’s employment by such member of the Company Affiliated
Group.  The Executive also agrees that for the same period of time he or she
shall not assist any person or entity in the recruitment of any person who is
employed by any member of the Company Affiliated Group.  The Executive’s
provision of a reference to or in respect of any individual shall not be a
violation this Section 6(f).

(g)  No Representation.  The Executive acknowledges that, other than as set
forth in this General Release and the Agreement, (i) no promises have been made
to him or her and (ii) in signing this General Release the Executive is not
relying upon any statement or representation made by or on behalf of any Company
Released Party and each or any of them concerning the merits of any claims or
the nature, amount, extent or duration of any damages relating to any claims or
the amount of any money, benefits, or compensation due the Executive or claimed
by the Executive, or concerning the General Release or concerning any other
thing or matter.

(h)  Injunctive Relief.  In the event of a breach or threatened breach by the
Executive of this Section 6, the Executive agrees that the Company shall be
entitled to injunctive relief in a court of appropriate jurisdiction to remedy
any such breach or threatened breach, the Executive acknowledging that damages
would be inadequate or insufficient.

 

7. Voluntariness.  The Executive agrees that he or she is relying solely upon
his or her own judgment; that the Executive is over eighteen years of age and is
legally competent to sign this General Release; that the Executive is signing
this General Release of his or her own free will; that the Executive has read
and understood the General Release before signing it; and that the Executive is
signing this General Release in exchange for consideration that he or she
believes is satisfactory and adequate.

 

11

-  -

--------------------------------------------------------------------------------

 

8. Legal Counsel.  The Executive acknowledges that he or she has been informed
of the right to consult with legal counsel and has been encouraged to do so.

 

9.  Complete Agreement/Severability.  This General Release constitutes the
complete and final agreement between the parties and supersedes and replaces all
prior or contemporaneous agreements, negotiations, or discussions relating to
the subject matter of this General Release.  All provisions and portions of this
General Release are severable.  If any provision or portion of this General
Release or the application of any provision or portion of the General Release
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this General Release shall remain
in full force and shall continue to be enforceable to the fullest and greatest
extent permitted by law.

 

10. Acceptance.  The Executive acknowledges that he or she has been given a
period of twenty-one (21) days within which to consider this General Release,
unless applicable law requires a longer period, in which case the Executive
shall be advised of such longer period and such longer period shall apply.  The
Executive may accept this General Release at any time within this period of time
by signing the General Release and returning it to the Company.

 

11. Revocability.  This General Release shall not become effective or
enforceable until seven (7) calendar days after the Executive signs it.  The
Executive may revoke his or her acceptance of this General Release at any time
within that seven (7) calendar day period by sending written notice to the
Company.  Such notice must be received by the Company within the seven (7)
calendar day period in order to be effective and, if so received, would void
this General Release for all purposes.

 

13. Governing Law.  Except for issues or matters as to which federal law is
applicable, this General Release shall be governed by and construed and enforced
in accordance with the laws of the State of Utah without giving effect to the
conflicts of law principles thereof.

 

IN WITNESS WHEREOF, the Executive has executed this General Release as of the
date last set forth below.

 

EXECUTIVE

 

 

_______________________________Date: __________________________

 

Name: _________________________




 

12

-  -

--------------------------------------------------------------------------------

Exhibit 10.1

Attachment

 

Each of the following executive officers of Myriad Genetics, Inc. has entered
into the Company’s standard form Executive Retention Agreement, and any
amendments thereto effective as of February 6, 2020, the current form of which
is attached hereto:

 

R. Bryan RiggsbeeInterim President and Chief Executive Officer, Chief Financial
Officer

Alexander FordChief Operating Officer

Jerry S. Lanchbury, Ph.D.Chief Scientific Officer

Jayne HartEVP Human Resources

Benjamin G. JacksonEVP, General Counsel, Secretary

Paul ParkinsonEVP Payer Markets and Reimbursement

Gary A. KingEVP International Operations

Nicole LambertGroup President, Myriad Women’s Health, Inc. and Myriad Genetic
Laboratories, Inc.

Ralph L. McDade, Ph.D.President Myriad RBM, Inc.

Bernard F. TobinPresident Crescendo Bioscience, Inc.

Mark VerrattiPresident Assurex Health, Inc.

 

 

 

 

 

 

 

 